—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from stated portions of an order and judgment (one paper) of the Supreme Court, Kings County (Jackson, J.), dated April 1, 2002, which, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint on the grounds that the plaintiffs did not sustain serious injuries within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
In opposition to the defendant’s prima facie showing of entitlement to judgment as a matter of law, the plaintiffs failed to meet their burden of demonstrating the existence of factual issues with respect to whether they sustained serious injuries within the meaning of Insurance Law § 5102 (d).
In light of the foregoing, we need not reach the plaintiffs’ remaining contention. Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.